UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00051 SELECTED AMERICAN SHARES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Ryan M. Charles Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2013 Date of reporting period: December 31, 2013 ITEM 1. REPORT TO STOCKHOLDERS SELECTED FUNDS Table of Contents Shareholder Letter 2 Management's Discussion of Fund Performance: Selected American Shares 3 Selected International Fund 5 Fund Overview: Selected American Shares 7 Selected International Fund 9 Expense Example 11 Schedule of Investments: Selected American Shares 13 Selected International Fund 18 Statements of Assets and Liabilities 21 Statements of Operations 23 Statements of Changes in Net Assets 24 Notes to Financial Statements 26 Financial Highlights 33 Report of Independent Registered Public Accounting Firm 35 Federal Income Tax Information 36 Privacy Notice and Householding 37 Directors and Officers 38 This Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Selected Fund prospectus, which contains more information about investment strategies, risks, fees, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Selected Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds.A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-243-1575, (ii) on the Funds’ website at www.selectedfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-243-1575, (ii) on the Funds’ website at www.selectedfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Form N-Q is available without charge, upon request, by calling 1-800-243-1575, on the Funds’ website at www.selectedfunds.com, and on the SEC’s website at www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. . SELECTED FUNDS Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of the Selected Funds recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports, we include all of the required quantitative information, such as audited financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution.Also included is a list of positions opened and closed. In addition, we produce a Manager Commentary for each Fund, which is published semi-annually. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on the Funds’ website at www.selectedfunds.com, or by calling 1-800-243-1575. We thank you for your continued trust. We will do our best to earn it in the years ahead. Sincerely, James J. McMonagle Christopher C. Davis Danton G. Goei Chairman President & Portfolio Manager Portfolio Manager February 4, 2014 2 SELECTED FUNDS Management’s Discussion of Fund Performance SELECTED AMERICAN SHARES, INC. Performance Overview Selected American Shares’ Class S shares delivered a return on net asset value of 33.16% (Class D shares returned 33.62%) for the year ended December 31, 2013. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 32.39%. The Index turned in a strong performance with every sector1 within the Index returning positive results, increasing from as much as 43% (Consumer Discretionary) to a low of 11% (Telecommunication Services). The sectors within the Index that turned in the strongest performance over the year were Consumer Discretionary and Health Care. The sectors within the Index that turned in the weakest (but still positive) performance over the year were Telecommunication Services and Utilities. The Fund’s Absolute Performance The Fund had more invested in Financial companies than in any other sector and they were the most important contributor2 to the Fund’s absolute performance over the year. American Express3, Wells Fargo, Bank of New York Mellon, and Berkshire Hathaway were among the most important contributors to performance. Hang Lung and Brookfield Property Partners were among the most important detractors from performance. Information Technology companies were the second most important contributor to the Fund’s absolute performance. Google was among the most important contributors to performance. International Business Machines was among the most important detractors from performance. The Fund no longer owns International Business Machines. Consumer Discretionary companies were also an important contributor to the Fund’s absolute performance. Bed Bath & Beyond and Netflix were among the most important contributors to performance. Other important contributors to the Fund’s absolute performance included CVS Caremark, EOG Resources, and Costco Wholesale. Other important detractors from the Fund’s absolute performance included Potash, Rio Tinto, BHP Billiton, Laboratory Corp. of America Holdings, and America Movil. The Fund no longer ownsPotash, Rio Tinto, BHP Billiton, or America Movil. The Fund had approximately 15% of its net assets invested in foreign companies at December 31, 2013. As a whole, those companies under-performed the domestic companies held by the Fund. The Fund’s Relative Performance Information Technology companies were the most important contributor to the Fund’s performance relative to the Index over the year. The Fund’s Information Technology companies out-performed the corresponding sector within the Index and had a lower average weighting. Financial companies were the second most important contributor to the Fund’s relative performance. The Fund’s Financial companies out-performed the corresponding sector within the Index and had a higher average weighting. Industrial companies were the most important detractor from the Fund’s relative performance. The Fund’s Industrial companies under-performed the corresponding sector within the Index and had a lower average weighting. Health Care companies were the second most important detractor from the Fund’s relative performance. The Fund’s HealthCare companies under-performed the corresponding sector within the Index and had a lower average weighting. The Fund’s cash position over the year detracted from relative performance in a rising market. Selected American Shares’ investment objective is to achieve both capital growth and income. In the current market environment, we expect that income will be low. There can be no assurance that the Fund will achieve its objective. Selected American Shares’ principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 SELECTED FUNDS Management’s Discussion of Fund Performance SELECTED AMERICAN SHARES, INC. – (CONTINUED) Comparison of a $10,000 investment in Selected American Shares Class S versus the Standard & Poor’s 500® Index over 10 years for an investment made on December 31, 2003 Average Annual Total Return for periods ended December 31, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year SinceClass D’s Inception (May 3, 2004) Gross Expense Ratio Net Expense Ratio Class S 33.16% 16.31% 6.71% N/A 0.94% 0.94% Class D 33.62% 16.70% N/A 6.99% 0.61% 0.61% Standard & Poor’s 500® Index 32.39% 17.94% 7.41% 7.56% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Selected American Shares contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Selected Funds Investor Services at 1-800-243-1575. 4 SELECTED FUNDS Management’s Discussion of Fund Performance SELECTED INTERNATIONAL FUND, INC. Performance Overview Selected International Fund’s Class S shares delivered a total return on net asset value of 21.78% (Class D shares returned 22.56%) for the year ended December 31, 2013. Over the same time period, the Morgan Stanley Capital International All Country World Index ex USA (“Index”) returned 15.29%. The Index experienced strong returns for the period with all sectors1 returning positive results with the exception of one, Materials. Consumer Discretionary, Health Care, and Telecommunication Services were the sectors within the Index that turned in the strongest performance over the year. Materials and Energy were the sectors within the Index that turned in the weakest performance over the year. As of December 31, 2013, the Fund had approximately 98% of its net assets invested in foreign companies, 1% in U.S. companies, and 1% in other assets and liabilities. The Fund’s Absolute Performance Consumer Discretionary companies were the most important contributor2 to the Fund’s absolute performance over the year. Vipshop3, Ctrip.com, and Compagnie Financiere Richemont were among the most important contributors to performance. Information Technology companies were the second most important contributor to the Fund’s absolute performance. SouFun and NetEase were among the most important contributors to performance. Industrial companies were also an important contributor to the Fund’s absolute performance. Schneider Electric was among the most important contributors to performance. Telecommunication Service companies were the most important detractor from the Fund’s absolute performance. This was due to one holding, America Movil. The Fund no longer owns America Movil. Financial companies were the second most important detractor from the Fund’s absolute performance. Hang Lung, China CITIC Bank, CETIP, CNinsure, RHJ International, and Brookfield Property Partners were among the most important detractors from performance. The Fund no longer owns China CITIC Bank, CNinsure, or Brookfield Property Partners. Other important contributors to the Fund’s absolute performance included Sinovac Biotech, Roche, Lindt & Spruengli, and Heineken.Other important detractors from the Fund’s absolute performance included Brasil Pharma, Potash, Sinopharm, and BHP Billiton. The Fund’s Relative Performance Consumer Discretionary companies were the most important contributor to the Fund’s performance relative to the Index over the year. The Fund’s Consumer Discretionary companies out-performed the corresponding sector within the Index and had a higher average weighting. Information Technology companies were the second most important contributor to the Fund’s relative performance. The Fund’s Information Technology companies out-performed the corresponding sector within the Index and had approximately the same average weighting. Material companies were also an important contributor to the Fund’s relative performance. The Fund’s Material companies out-performed the corresponding sector within the Index and had a lower average weighting. Financial companies were the most important detractor from the Fund’s relative performance. The Fund’s Financial companies under-performed the corresponding sector within the Index and had a lower average weighting. Consumer Staple companies were the second most important detractor from the Fund’s relative performance. The Fund’s Consumer Staple companies under-performed the corresponding sector within the Index and had a higher average weighting. Selected International Fund’s investment objective is capital growth. There can be no assurance that the Fund will achieve its objective. Selected International Fund’s principal risks are: principal risks are: stock market risk, manager risk, common stock risk, large-capitalization companies risk, mid- and small-capitalization companies risk, foreign country risk, emerging market risk, foreign currency risk, depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Morgan Stanley Capital International All Country World Index ex USA are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 5 SELECTED FUNDS Management’s Discussion of Fund Performance SELECTED INTERNATIONAL FUND, INC. – (CONTINUED) Comparison of a $10,000 investment in Selected International Fund Class S versus the Morgan Stanley Capital International All Country World Index ex USA (MSCI ACWI® ex USA) Index over 10 years for an investment made on December 31, 2003 Average Annual Total Return for periods ended December 31, 2013 Fund & Benchmark Index 1-Year 5-Year 10-Year SinceClass D’s Inception (May 3, 2004) Gross Expense Ratio Net Expense Ratio Class S 21.78% 12.86% 3.57% N/A 1.44% 1.40% Class D 22.56% 13.45% N/A 3.93% 0.83% 0.83% MSCI ACWI® ex USA 15.29% 12.81% 7.57% 7.67% On May 1, 2011, the Fund changed its name from Selected Special Shares to Selected International Fund and changed its investment strategy from investing primarily in domestic equity securities to investing primarily in foreign equity securities.Performance prior to that date is unlikely to be relevant to future performance. The MSCI ACWI® ex USA is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging markets, excluding the United States. The Index includes reinvestment of dividends, net of foreign withholding taxes.Investments cannot be made directly in the Index. The performance data for Selected International Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Selected Funds Investor Services at 1-800-243-1575. 6 SELECTED FUNDS Fund Overview SELECTED AMERICAN SHARES, INC. December 31, 2013 Portfolio Composition Industry Weightings (% of Fund’s 12/31/13 Net Assets) (% of 12/31/13 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 83.58% Diversified Financials 23.25% 8.44% Common Stock (Foreign) 15.36% Information Technology 12.68% 18.63% Corporate Bonds (Foreign) 0.03% Food & Staples Retailing 9.57% 2.34% Short-Term Investments 1.23% Insurance 6.98% 3.01% Other Assets & Liabilities (0.20%) Energy 6.70% 10.28% 100.00% Retailing 6.66% 4.48% Health Care 6.62% 12.95% Banks 5.73% 2.85% Materials 5.57% 3.50% Food, Beverage & Tobacco 4.75% 5.26% Capital Goods 3.04% 8.29% Media 2.92% 3.71% Transportation 2.27% 1.97% Commercial & Professional Services 1.12% 0.68% Real Estate 0.90% 1.88% Automobiles & Components 0.77% 1.17% Other 0.47% 10.56% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/13 Net Assets) American Express Co. Consumer Finance 6.73% Google Inc., Class A Software & Services 6.00% Wells Fargo & Co. Commercial Banks 5.67% CVS Caremark Corp. Food & Staples Retailing 5.50% Bank of New York Mellon Corp. Capital Markets 5.38% Costco Wholesale Corp. Food & Staples Retailing 3.98% Berkshire Hathaway Inc., Class A Diversified Financial Services 3.19% Bed Bath & Beyond Inc. Retailing 3.15% EOG Resources, Inc. Energy 3.07% UnitedHealth Group Inc. Health Care Equipment & Services 2.44% 7 SELECTED FUNDS Fund Overview SELECTED AMERICAN SHARES, INC. – (CONTINUED) December 31, 2013 New Positions Added (01/01/13-12/31/13) (Highlighted positions are those greater than 1.00% of the Fund’s 12/31/13 net assets) Security Industry Date of 1st Purchase % ofFund’s 12/31/13 Net Assets ASAC II L.P., Private Placement Software & Services 10/10/13 1.31% Experian PLC Commercial & Professional Services 09/05/13 0.22% Lafarge S.A. Materials 08/28/13 0.57% Liberty Global PLC, Series C Media 06/03/13 1.68% OCI N.V. Capital Goods 07/25/13 1.44% Priceline.com Inc. Retailing 08/01/13 1.10% Qihoo 360 Technology Co. Ltd., Class A, ADR Software & Services 12/18/13 0.30% Schneider Electric S.A. Capital Goods 01/07/13 – Textron Inc. Capital Goods 07/05/13 0.51% Twitter, Inc. Software & Services 11/07/13 0.30% UnitedHealth Group Inc. Health Care Equipment & Services 01/29/13 2.44% Wesco Aircraft Holdings, Inc. Transportation 08/08/13 0.14% Positions Closed (01/01/13-12/31/13) (Gains and losses greater than $10,000,000 are highlighted) Date of Realized Security Industry Final Sale Gain (Loss) America Movil S.A.B. de C.V., Series L, ADR Telecommunication Services 09/13/13 $ (2,030,484) Aon PLC Insurance Brokers 05/08/13 2,901,957 BHP Billiton PLC Materials 05/15/13 12,890,581 CME Group Inc. Diversified Financial Services 07/16/13 6,128,327 Devon Energy Corp. Energy 07/02/13 26,816,654 Emerson Electric Co. Capital Goods 09/09/13 5,502,088 Everest Re Group, Ltd. Reinsurance 07/26/13 4,860,825 Groupon, Inc. Retailing 06/20/13 (6,582,928) Grupo Televisa S.A.B., ADR Media 11/25/13 4,725,847 Intel Corp. Semiconductors & Semiconductor Equipment 09/24/13 56,983 International Business Machines Corp. Software & Services 09/09/13 (268,608) Natura Cosmeticos S.A. Household & Personal Products 02/25/13 4,442,711 Pfizer Inc. Pharmaceuticals, Biotechnology & Life Sciences 01/17/13 8,954,019 Potash Corp. of Saskatchewan Inc. Materials 09/10/13 (2,308,843) Rio Tinto PLC Materials 05/22/13 4,030,748 Schneider Electric S.A. Capital Goods 09/05/13 515,710 Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13 Materials 01/30/13 (13,069,853) Sysco Corp. Food & Staples Retailing 09/06/13 2,010,861 Tiffany & Co. Retailing 07/12/13 5,271,665 Transocean Ltd. Energy 09/06/13 15,377,818 Unilever NV, NY Shares Food, Beverage & Tobacco 05/15/13 5,171,410 8 SELECTED FUNDS Fund Overview SELECTED INTERNATIONAL FUND, INC. December 31, 2013 Portfolio Composition Industry Weightings (% of Fund’s 12/31/13 Net Assets) (% of 12/31/13 Stock Holdings) Fund MSCI ACWI® exUSA Common Stock (Foreign) 98.56% Food, Beverage & Tobacco 15.47% 6.55% Common Stock (U.S.) 0.99% Capital Goods 12.11% 7.97% Short-Term Investments 0.32% Health Care 11.46% 7.84% Other Assets & Liabilities 0.13% Information Technology 10.35% 6.66% 100.00% Retailing 9.37% 1.44% Materials 8.47% 8.31% Transportation 7.26% 2.31% Consumer Durables & Apparel 6.72% 2.00% Diversified Financials 3.51% 3.23% Real Estate 3.30% 3.07% Energy 3.28% 9.37% Commercial & Professional Services 2.85% 0.90% Media 2.39% 1.59% Banks 2.16% 15.34% Food & Staples Retailing 1.30% 2.14% Telecommunication Services – 5.83% Other – 15.45% 100.00% 100.00% Country Diversification Top 10 Long-Term Holdings (% of 12/31/13 Stock Holdings) (% of Fund’s 12/31/13 Net Assets) China % Schneider Electric S.A. % Switzerland % Compagnie Financiere Richemont S.A., Unit A % France % Heineken Holding N.V. % United Kingdom % Kuehne & Nagel International AG % Netherlands % Vipshop Holdings Ltd., ADS % Brazil % Lindt & Spruengli AG - Participation Certificate % Hong Kong % Ctrip.com International, Ltd., ADR % Italy % Schindler Holding AG - Participation Certificate % Mexico % Diageo PLC % Belgium % Hang Lung Group Ltd. % Germany % Canada % United States % % 9 SELECTED FUNDS Fund Overview SELECTED INTERNATIONAL FUND, INC. – (CONTINUED) December 31, 2013 New Positions Added (01/01/13-12/31/13) (Highlighted positions are those greater than 2.00% of the Fund’s 12/31/13 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/13 Net Assets 58.com Inc., Class A, ADR Software & Services 10/31/13 0.17% Diageo PLC Food, Beverage & Tobacco 12/20/13 3.48% Diagnosticos da America S.A. Health Care Equipment & Services 04/09/13 1.50% Experian PLC Commercial & Professional Services 07/05/13 1.85% Lafarge S.A. Materials 08/28/13 2.09% Qihoo 360 Technology Co. Ltd., Class A, ADR Software & Services 12/18/13 1.03% SINA Corp. Software & Services 04/26/13 1.43% SouFun Holdings Ltd., Class A, ADR Software & Services 06/20/13 2.55% Positions Closed (01/01/13-12/31/13) (Gains and losses greater than $300,000 are highlighted) Date of Realized Security Industry Final Sale Gain (Loss) America Movil S.A.B. de C.V., Series L, ADR Telecommunication Services 12/20/13 $ Brookfield Asset Management Inc., Class A Capital Markets 06/13/13 Brookfield Property Partners L.P. Real Estate 06/13/13 China CITIC Bank Corp. Ltd. - H Commercial Banks 06/21/13 China Merchants Bank Co., Ltd. - H, Stock Rights Commercial Banks 09/11/13 CNinsure, Inc., ADR Insurance Brokers 05/31/13 Fairfax Financial Holdings Ltd. Multi-line Insurance 07/17/13 10 SELECTED FUNDS Expense Example As a shareholder of each Fund, you incur ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses.As a shareholder of Selected International Fund, you may also incur transaction costs, which consist of redemption fees.The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended December 31, 2013. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Selected Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Selected Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your cost would have been higher. 11 SELECTED FUNDS Expense Example – (Continued) Beginning Ending Expenses Paid Account Value Account Value During Period* (07/01/13) (12/31/13) (07/01/13-12/31/13) Selected American Shares Class S (annualized expense ratio 0.94%**) Actual Hypothetical Class D (annualized expense ratio 0.60%**) Actual Hypothetical Selected International Fund Class S (annualized expense ratio 1.32%**) Actual Hypothetical Class D (annualized expense ratio 0.80%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class’s annualized operating expense ratio, multiplied by the average account valueover the period, multiplied by 184/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements from the Adviser. 12 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. December 31, 2013 Shares Value (Note 1) COMMON STOCK – (98.94%) CONSUMER DISCRETIONARY – (10.70%) Automobiles & Components – (0.76%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.46%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Media – (2.89%) Liberty Global PLC, Series C* Walt Disney Co. Retailing – (6.59%) Bed Bath & Beyond Inc.* CarMax, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Priceline.com Inc.* Total Consumer Discretionary CONSUMER STAPLES – (14.18%) Food & Staples Retailing – (9.48%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (4.70%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Total Consumer Staples ENERGY – (6.63%) Canadian Natural Resources Ltd.(Canada) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Total Energy FINANCIALS – (36.49%) Banks – (5.67%) Commercial Banks – (5.67%) Wells Fargo & Co. 13 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) December 31, 2013 Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (23.02%) Capital Markets – (11.16%) Ameriprise Financial, Inc. $ Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (6.73%) American Express Co. Diversified Financial Services – (5.13%) Berkshire Hathaway Inc., Class A* JPMorgan Chase & Co. Visa Inc., Class A Insurance – (6.91%) Multi-line Insurance – (2.53%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a) Loews Corp. Property & Casualty Insurance – (3.14%) ACE Ltd. Markel Corp.* Progressive Corp. Reinsurance – (1.24%) Alleghany Corp.* Real Estate – (0.89%) Brookfield Property Partners L.P. Hang Lung Group Ltd.(Hong Kong) Total Financials 14 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) December 31, 2013 Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (6.55%) Health Care Equipment & Services – (6.05%) Express Scripts Holding Co.* $ Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (0.50%) Agilent Technologies, Inc. Total Health Care INDUSTRIALS – (6.36%) Capital Goods – (3.01%) OCI N.V.(Netherlands)* PACCAR Inc. Textron Inc. Commercial & Professional Services – (1.10%) Experian PLC(United Kingdom) Iron Mountain Inc. Transportation – (2.25%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Wesco Aircraft Holdings, Inc.* Total Industrials INFORMATION TECHNOLOGY – (12.55%) Semiconductors & Semiconductor Equipment – (1.96%) Texas Instruments Inc. Software & Services – (10.22%) Activision Blizzard, Inc. ASAC II L.P., Private Placement*(b) Google Inc., Class A* Microsoft Corp. Oracle Corp. Qihoo 360 Technology Co. Ltd., Class A, ADR(China)* Twitter, Inc.* Technology Hardware & Equipment – (0.37%) Hewlett-Packard Co. Total Information Technology 15 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) December 31, 2013 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) MATERIALS – (5.48%) Air Products and Chemicals, Inc. $ Ecolab Inc. Emerald Plantation Holdings Ltd.(China)* Lafarge S.A.(France) Martin Marietta Materials, Inc. Monsanto Co. Praxair, Inc. Total Materials TOTAL COMMON STOCK – (Identified cost $2,810,136,964) CORPORATE BONDS – (0.03%) MATERIALS – (0.03%) Emerald Plantation Holdings Ltd., Sr. Notes, 6.00%/8.00%, 01/30/20(China)(c) $ TOTAL CORPORATE BONDS – (Identified cost $1,761,419) SHORT-TERM INVESTMENTS – (1.23%) CERTIFICATES OF DEPOSIT – (0.41%) Toronto-Dominion, 0.135%, 01/15/14 Total Certificates of Deposit COMMERCIAL PAPER – (0.33%) Working Capital Management Co., 0.14%, 01/03/14 Working Capital Management Co., 0.13%, 01/08/14 Total Commercial Paper REPURCHASE AGREEMENTS – (0.49%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.01%, 01/02/14, dated 12/31/13, repurchase value of $11,466,006 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-2.25%, 05/29/14-05/31/14, total market value Nomura Securities International, Inc. Joint Repurchase Agreement, 0.02%, 01/02/14, dated 12/31/13, repurchase value of $17,855,020 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.00%-3.50%, 09/01/28-08/01/43, total market value Total Repurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $74,320,740) Total Investments – (100.20%) – (Identified cost $2,886,219,123) – (d) Liabilities Less Other Assets – (0.20%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. 16 SELECTED FUNDS Schedule of Investments SELECTED AMERICAN SHARES, INC. - (CONTINUED) December 31, 2013 (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $12,584,558 or 0.21% of the Fund's net assets as of December 31, 2013. (b) Restricted Security – See Note 7 of the Notes to Financial Statements. (c) Represents a PIK Toggle Note: PIK (Pay-In-Kind) toggle notes pay interest in cash at one rate or, at the company's option, pay interest in additional PIK toggle notes. The interest paid in additional notes is set at a higher rate than the cash interest rate. (d) Aggregate cost for federal income tax purposes is $2,886,219,123. At December 31, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 17 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC. December 31, 2013 Shares Value (Note 1) COMMON STOCK – (99.55%) CONSUMER DISCRETIONARY – (18.40%) Consumer Durables & Apparel – (6.69%) Compagnie Financiere Richemont S.A., Unit A(Switzerland) $ Hunter Douglas N.V.(Netherlands) Media – (2.38%) Grupo Televisa S.A.B., ADR(Mexico) Retailing – (9.33%) Ctrip.com International, Ltd., ADR(China)* Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (16.70%) Food & Staples Retailing – (1.30%) Brasil Pharma S.A.(Brazil)* Food, Beverage & Tobacco – (15.40%) Diageo PLC(United Kingdom) Heineken Holding N.V.(Netherlands) Lindt & Spruengli AG - Participation Certificate(Switzerland) Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (3.26%) Tenaris S.A., ADR(Italy) Total Energy FINANCIALS – (8.92%) Banks – (2.15%) Commercial Banks – (2.15%) China Merchants Bank Co., Ltd. - H(China) Diversified Financials – (3.49%) Capital Markets – (1.09%) CETIP S.A. - Mercados Organizados(Brazil) RHJ International(Belgium)* Diversified Financial Services – (2.40%) Groupe Bruxelles Lambert S.A.(Belgium) Pargesa Holding S.A., Bearer Shares(Switzerland) Real Estate – (3.28%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (11.41%) Health Care Equipment & Services – (6.87%) Diagnosticos da America S.A.(Brazil) Essilor International S.A.(France) Shandong Weigao Group Medical Polymer Co. Ltd. - H(China) Sinopharm Group Co. - H(China) 18 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC. - (CONTINUED) December 31, 2013 Shares Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (4.54%) Roche Holding AG - Genusschein(Switzerland) $ Sinovac Biotech Ltd.(China)* Total Health Care INDUSTRIALS – (22.12%) Capital Goods – (12.05%) ABB Ltd., ADR(Switzerland) Brenntag AG(Germany) Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Commercial & Professional Services – (2.84%) Experian PLC(United Kingdom) Nielsen Holdings N.V. Transportation – (7.23%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (10.31%) Software & Services – (10.31%) 58.com Inc., Class A, ADR(China)* NetEase, Inc., ADR(China) Qihoo 360 Technology Co. Ltd., Class A, ADR(China)* SINA Corp.(China)* SouFun Holdings Ltd., Class A, ADR(China) Youku Tudou Inc., ADR(China)* Total Information Technology MATERIALS – (8.43%) BHP Billiton PLC(United Kingdom) Greatview Aseptic Packaging Co., Ltd.(China) Lafarge S.A.(France) Potash Corp. of Saskatchewan Inc.(Canada) Rio Tinto PLC(United Kingdom) Total Materials TOTAL COMMON STOCK – (Identified cost $61,845,441) 19 SELECTED FUNDS Schedule of Investments SELECTED INTERNATIONAL FUND, INC. - (CONTINUED) December 31, 2013 Principal Value (Note 1) SHORT-TERM INVESTMENTS – (0.32%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.01%, 01/02/14, dated 12/31/13, repurchase value of $95,000 (collateralized by: U.S. Government agency obligations in a pooled cash account, 0.00%-2.25%, 05/29/14-05/31/14, total market value $96,900) $ $ Nomura Securities International, Inc. Joint Repurchase Agreement, 0.02%, 01/02/14, dated 12/31/13, repurchase value of $147,000 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 3.50%, 08/15/43, total market value $149,940) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $242,000) Total Investments – (99.87%) – (Identified cost $62,087,441) – (a) Other Assets Less Liabilities – (0.13%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $63,274,811. At December 31, 2013 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 20 SELECTED FUNDS Statements of Assets and Liabilities At December 31, 2013 Selected American Shares Selected International Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments) $ $ Cash Receivables: Capital stock sold Dividends and interest Investment securities sold – Prepaid expenses Due from Adviser – Total assets LIABILITIES: Payables: Capital stock redeemed Investment securities purchased – Accrued audit fees Accrued custodian fees Accrued distribution service fees Accrued investment advisory fees Accrued transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ $ Additional paid-in capital Overdistributed net investment income Accumulated net realized gains (losses) from investments Net unrealized appreciation on investments and foreign currency transactions Net Assets $ $ *Including: Cost of investments $ $ 21 SELECTED FUNDS Statements of Assets and Liabilities – (Continued) At December 31, 2013 Selected American Shares Selected International Fund CLASS S SHARES: Net assets $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ CLASS D SHARES: Net assets $ $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ See Notes to Financial Statements 22 SELECTED FUNDS Statements of Operations For the year ended December 31, 2013 Selected American Shares Selected International Fund INVESTMENT INCOME: Income: Dividends* $ $ Interest Net securities lending fees – Total income Expenses: Investment advisory fees (Note 3) Custodian fees Transfer agent fees: Class S Class D Audit fees Legal fees Reports to shareholders Directors’ fees and expenses Registration and filing fees Miscellaneous Payments under distribution plan (Note 3): Class S Total expenses Reimbursement of expenses by Adviser (Note 3) – Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions Foreign currency transactions Net realized gain (loss) Net increase in unrealized appreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ $ *Net of foreign taxes withheld as follows $ $ See Notes to Financial Statements 23 SELECTED FUNDS Statements of Changes in Net Assets For the year ended December 31, 2013 Selected American Shares Selected International Fund OPERATIONS: Net investment income $ $ Net realized gain (loss) from investments and foreign currency transactions Net increase in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class S Class D Realized gains from investment transactions: Class S – Class D – CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 4): Class S Class D Total increase in net assets NET ASSETS: Beginning of year End of year* $ $ *Including overdistributed net investment income of $ $ See Notes to Financial Statements 24 SELECTED FUNDS Statements of Changes in Net Assets For the year ended December 31, 2012 Selected American Shares Selected International Fund OPERATIONS: Net investment income $ $ Net realized gain (loss) from investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class S Class D Realized gains from investment transactions: Class S – Class D – CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 4): Class S Class D Total increase (decrease ) in net assets NET ASSETS: Beginning of year End of year* $ $ *Including undistributed (overdistributed) net investment income of $ $ See Notes to Financial Statements 25 SELECTED FUNDS Notes to Financial Statements December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Selected Funds (“Funds”) consist of Selected American Shares, Inc. (a Maryland corporation) (“Selected American Shares”) and Selected International Fund, Inc. (a Maryland corporation) (“Selected International Fund”). The Funds are registered under the Investment Company Act of 1940, as amended, as diversified, open-end management investment companies. Selected American Shares’ investment objective is to achieve both capital growth and income. The Fund principally invests in common stocks issued by large companies with market capitalizations of at least $10 billion. Selected International Fund was formerly known as Selected Special Shares. Effective May 1, 2011, Selected International Fund modified its investment strategy to invest principally in common stocks issued by foreign companies, including companies in developed or emerging markets. The Fund may invest in large, medium, or small companies without regard to market capitalization and maintains its investment objective to achieve capital growth. An investment in any of the Funds, as with any mutual fund, includes risks that vary depending upon the Funds’ investment objectives and policies.There is no assurance that the investment objective of any fund will be achieved. Each Fund’s return and net asset value will fluctuate. Class S and Class D shares are sold at net asset value.Income, expenses (other than those attributable to a specific class), and gains and losses are allocated daily to each class of shares based on the relative proportion of net assets represented by each class.Operating expenses directly attributable to a specific class are charged against the operations of that class.All classes have identical rights with respect to voting (exclusive of each class’ distribution arrangement), liquidation, and distributions.Selected International Fund assesses a 2% fee on the proceeds of Fund shares that are redeemed (either by selling or exchanging into Selected American Shares) within 30 days of their purchase.The fee, which is retained by the Fund, is accounted for as an addition to paid-in capital.The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are valued at the last quoted bid price.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the calendar quarter in which the fair valuation was determined. Fair valuation standardized methodologies used by the Funds for equity securities include, but are not limited to, pricing partnerships by calculating the liquidation value of the investment on a daily basis using the closing price of the underlying stock and a waterfall schedule, which apportions the value of the partnership’s interests based on the value of the net assets of the investment. A liquidity discount is then applied to the liquidation value. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Funds’ valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. 26 SELECTED FUNDS Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. The following is a summary of the inputs used as of December 31, 2013 in valuing each Fund’s investments carried at value: Investments in Securities at Value Selected Selected American Shares International Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer Discretionary $ $ Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Total Level 1 Level 2 – Other Significant Observable Inputs: Equity securities: Materials – Corporate debt securities – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Information Technology – Total Level 3 – Total Investments $ $ Level 2 to Level 1 Transfers*: Consumer Discretionary $ $ Consumer Staples Financials Health Care – Industrials Materials – Total $ $ *Application of fair value procedures for securities traded on foreign exchanges triggered transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the year ended December 31, 2013. 27 SELECTED FUNDS Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the year ended December 31, 2013: Selected American Shares Investment Securities: Beginning balance $ – Cost of purchases Increase in unrealized appreciation Ending balance $ Increase in unrealized appreciation during the period on Level 3 securities still held at December 31, 2013 and included in the change in net assets for the period $ There were no transfers of investments into or out of Level 3 of the fair value hierarchy during the period. The cost of purchases may include securities received through corporate actions or exchanges. Realized and unrealized gains (losses) are included in the related amounts on investments in the Statements of Operations. The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value.Note that these amounts exclude any valuations provided by a pricing service or broker. Assets Table for Selected American Shares Fair Value at Valuation Unobservable Investments at Value December 31, 2013 Technique Input Amount Equity securities $ Liquidation proceeds/waterfall methodology based on underlying investment value, then applying liquidity discount Discount rate 15% The significant unobservable input used in the fair value measurement of equity securities is the discount rate, which, if changed, would affect the fair value of the Fund’s investment.An increase in the discount rate would result in a decrease in the fair value of the investment. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss. When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. 28 SELECTED FUNDS Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Foreign Currency - (Continued) Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Funds include foreign currency gains and losses realized on the sales of investments together with market gains and losses on such investments in the Statements of Operations. Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income or excise tax is required. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of December 31, 2013, no provision for income tax is required in the Funds’ financial statements related to these tax positions. The Funds’ federal and state (Arizona) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state department of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2010. Capital losses will be carried forward to future years if not offset by gains. At December 31, 2013, Selected International Fund had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards (No expiration) Short-term $ Long-term Total $ Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost. Dividend income is recorded on the ex-dividend date. Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders -Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, foreign currency transactions, equalization accounting for tax purposes, and passive foreign investment company shares.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds.The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules.Accordingly, during the year ended December 31, 2013, for Selected American Shares, amounts have been reclassified to reflect a decrease in overdistributed net investment income of $265,637, a decrease in accumulated net realized gains from investments and foreign currency transactions of $29,832,297, and an increase in additional paid in capital of $29,566,660; for Selected International Fund, amounts have been reclassified to reflect an increase in overdistributed net investment income of $5,533 and a corresponding decrease to accumulated net realized losses from investments and foreign currency transactions. The Funds’ net assets have not been affected by these reclassifications. 29 SELECTED FUNDS Notes to Financial Statements – (Continued) December 31, 2013 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Dividends and Distributions to Shareholders - (Continued) The tax character of distributions paid during the years ended December 31, 2013 and 2012 was as follows: Ordinary Income Long-Term Capital Gain Return of Capital Total Selected American Shares $ $ $ – $ – Selected International Fund – As of December 31, 2013, the components of distributable earnings (accumulated losses) on a tax basis were as follows: Selected American Shares Selected International Fund Undistributed net investment income $ $ Undistributed long-term capital gain – Accumulated net realized losses from investments and foreign currency transactions – Net unrealized appreciation on investments Total $ $ Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Directors Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Selected Funds in which the amounts are invested. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the year ended December 31, 2013 were as follows: Selected American Shares Selected International Fund Cost of purchases $ $ Proceeds from sales 30 SELECTED FUNDS Notes to Financial Statements – (Continued) December 31, 2013 NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds.DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. Investment Advisory Fees and Reimbursement of Expenses -Advisory fees are paid monthly to the Adviser.The annual rate for Selected American Shares is 0.55% of the average net assets for the first $3 billion, 0.54% on the next $1 billion, 0.53% on the next $1 billion, 0.52% on the next $1 billion, 0.51% on the next $1 billion, 0.50% on the next $3 billion, and 0.485% of the average net assets in excess of $10 billion. Advisory fees paid during the year ended December 31, 2013 approximated 0.54% of average net assets for Selected American Shares. The fixed annual rate for Selected International Fund is 0.55% of the average net assets. Effective August 1, 2013, the Adviser is contractually committed to reimburse Selected International Fund’s expenses to the extent necessary to cap total annual Fund operating expenses at 1.30% for Class S shares. During the period from August 1, 2013 through December 31, 2013, such reimbursements amounted to $3,695 for Class S shares. Transfer Agent and Accounting Fees -Boston Financial Data Services, Inc. (“BFDS”) is the Funds’ primary transfer agent.The Adviser is also paid for certain transfer agent services. The fee paid to the Adviser during the year ended December 31, 2013 was $225,030 and $15,987 for Selected American Shares and Selected International Fund, respectively. State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider. Fees for such services are included in the custodian fees as State Street Bank also serves as the Funds’ custodian. Distribution Service Fees - For services under the distribution agreement, the Funds’ Class S shares pay an annual fee of 0.25% of average daily net assets. During the year ended December 31, 2013, Selected American Shares and Selected International Fund incurred distribution service fees totaling $5,058,903 and $26,048, respectively. There are no distribution service fees for the Funds’ Class D shares. NOTE 4 - CAPITAL STOCK At December 31, 2013, there were 600 million shares of capital stock of Selected American Shares ($1.25 par value per share) and 50 million shares of capital stock of Selected International Fund ($0.25 par value per share) authorized.Transactions in capital stock were as follows: Year ended December 31, 2013 Sold Reinvestment of Distributions Redeemed* Net Decrease Selected American Shares Shares:Class S Class D Value:Class S $ Class D Selected International Fund Shares:Class S Class D Value:Class S $ Class D * For Selected International Fund, net of redemption fees amounting to $7 for Class S. 31 SELECTED FUNDS Notes to Financial Statements – (Continued) December 31, 2013 NOTE 4 - CAPITAL STOCK – (CONTINUED) Year ended December 31, 2012 Sold Reinvestment of Distributions Redeemed* Net Decrease Selected American Shares Shares:Class S Class D Value:Class S $ Class D Selected International Fund Shares:Class S Class D Value:Class S $ Class D * For Selected International Fund, net of redemption fees amounting to $32 and $20 for Class S and Class D, respectively. NOTE 5 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. The Funds had no borrowings during the year ended December 31, 2013. NOTE 6 - SECURITIES LOANED Selected American Shares has entered into a securities lending arrangement with State Street Bank. Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned. As of December 31, 2013, the Fund did not have any securities on loan. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. NOTE 7 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value.The aggregate value of restricted securities in Selected American Shares amounted to $78,713,460 or 1.31% of the Fund’s net assets as of December 31, 2013.Information regarding restricted securities is as follows: Fund Security Acquisition Date Units Cost per Unit Valuation per Unit as of December 31, 2013 Selected American Shares ASAC II L.P., Private Placement 10/10/13 $ $ 32 SELECTED FUNDS The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss)a Net Realized and Unrealized Gains (Losses) Total from Investment Operations Selected American Shares Class S: Year ended December 31, 2013 Year ended December 31, 2012 Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Selected American Shares Class D: Year ended December 31, 2013 Year ended December 31, 2012 Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Selected International Fund Class S: Year ended December 31, 2013 Year ended December 31, 2012 Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Selected International Fund Class D: Year ended December 31, 2013 Year ended December 31, 2012 Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 a Per share calculations were based on average shares outstanding for the period. b Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. c The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. d The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. 33 Financial Highlights Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returnb Net Assets, End of Period (in millions) Gross Expense Ratio Net Expense Ratioc Net Investment Income (Loss) Ratio Portfolio Turnoverd $– 33.16% 0.94% 0.94% 0.49% 12% $– 12.82% 0.95% 0.95% 1.28% 7% $– $– (4.35)% 0.94% 0.94% 0.81% 11% $– $– 12.53% 0.93% 0.93% 0.80% 9% $– $– 31.64% 0.94% 0.94% 0.86% 11% $– 33.62% 0.61% 0.61% 0.82% 12% $– 13.19% 0.61% 0.61% 1.62% 7% $– $– (4.02)% 0.61% 0.61% 1.14% 11% $– $– 12.90% 0.60% 0.60% 1.13% 9% $– $– 32.06% 0.61% 0.61% 1.19% 11% $– $– 21.78% 1.44% 1.40% 0.39% 16% $– $– 18.29% 1.52% 1.52% 0.39% 6% $– ( 22.49)% 1.32% 1.32% 0.34% 110%e $– $– 13.73%f 1.23% 1.23% 0.92% 28% $– $– 44.21% 1.32% 1.32% 0.38% 24% $– $– 22.56% 0.83% 0.83% 0.96% 16% $– $– 18.90% 0.88% 0.88% 1.03% 6% $– (22.05)% 0.81% 0.81% 0.85% 110%e $– $– 14.30%f 0.76% 0.76% 1.39% 28% $– $– 44.72% 0.84% 0.84% 0.86% 24% e As a result of the change in investment strategy on May 1, 2011, from investing primarily in domestic equity securities to investing primarily in foreign equity securities, portfolio turnover was unusually high. f Selected International Fund made a favorable investment in an initial public offering (IPO), which had a material impact on the investment performance, adding approximately 2% to the Fund's total return in 2010. The IPO was purchased with the intent to benefit from long-term growth of the underlying company and the rapid appreciation was an unusual occurrence. Such performance may not continue in the future. See Notes to Financial Statements 34 SELECTED FUNDS Report of Independent Registered Public Accounting Firm The Shareholders and Board of Directors Selected American Shares, Inc. and Selected International Fund, Inc.: We have audited the accompanying statements of assets and liabilities of Selected American Shares, Inc. and Selected International Fund, Inc., including the schedules of investments, as of December 31, 2013, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended.These financial statements and financial highlights are the responsibility of the Funds' management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of December 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Selected American Shares, Inc. and Selected International Fund, Inc. as of December 31, 2013, the results of their operations for the year then ended, the changes in their net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. KPMG LLP Denver, Colorado February 20, 2014 35 SELECTED FUNDS Federal Income Tax Information (Unaudited) In early 2014, shareholders received information regarding all dividends and distributions paid to them by the Funds during the calendar year 2013. Regulations of the U.S. Treasury Department require the Funds to report this information to the Internal Revenue Service. The information and distributions reported herein may differ from the information reported as distributions taxable to certain shareholders for the calendar year 2013 with their 2013 Form 1099-DIV. The information is presented to assist shareholders in reporting dividends and distributions received from the Funds to the Internal Revenue Service. Because of the complexity of the federal regulations that may affect your individual tax return and the many variations in state and local tax regulations, we recommend that you consult your tax adviser for specific guidance. Each Fund designates the following amounts distributed during the calendar year ended December 31, 2013, if any, as dividends eligible for the corporate dividends-received deduction and qualified dividend income. Selected American Shares Selected International Fund Income dividends $ $ Income qualifying for corporate dividends-received deduction $ $ – 94% – Qualified dividend income $ $ 100% 95% Selected American Shares designated long-term capital gain distributions in the amount of $528,306,319. The Fund utilized equalization accounting for tax purposes, whereby a portion of redemption payments were treated as distributions of long-term capital gain. As a result the Fund paid long-term capital gain distributions in the amount of $498,739,658. Pursuant to Section 853 of the Internal Revenue Code, Selected International Fund elected to pass through to its shareholders foreign taxes paid during the year ended December 31, 2013. The Fund did not derive any income from ineligible foreign sources as defined under Section 901(j) of the Internal Revenue Code.Foreign taxes paid for purposes of Section 853 may be less than actual foreign taxes paid for financial statement purposes. Information regarding foreign taxes paid and foreign sourced income is detailed below. Selected International Fund Foreign taxes paid $ Foreign sourced income $ % of income dividend derived from foreign sourced income 100% 36 SELECTED FUNDS Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us.We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction.In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent.We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services.We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made.We do not provide customer names and addresses to outside firms, organizations, or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you.We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, Annual and Semi-Annual Report to shareholders having the same last name and address on the Funds’ records.The consolidation of these mailings, called householding, benefits the Funds through reduced mailing expense.If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Selected Funds by phone at 1-800-243-1575.Individual copies of current prospectuses and reports will be sent to you within 30 days after the Funds receive your request to stop householding. 37 SELECTED FUNDS Directors and Officers For the purposes of their service as directors to the Selected Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756.Each Director serves until retirement, resignation, death, or removal.Directors must retire from the Board of Directors and cease being a Director at the close of business on the last day of the calendar year in which the Director attains age 75. Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors William P. Barr (05/23/50) Director Director since 1994 Of Counsel to Kirkland & Ellis LLP (law firm) until July 2009; Executive Vice President and General Counsel, Verizon (a telecommunications company) from 1994 through 2008. 2 Director, Time Warner, Inc. (media and entertainment company); Director, Dominion Resources (energy company). Francisco L. Borges (11/17/51) Director Director since 2006 Chairman and Managing Partner, Landmark Partners, LLC (private equity firm) since March 1999. 2 Trustee, John S. and James L. Knight Foundation; Trustee, Connecticut Public Broadcasting Network; Director, University of Connecticut Health Center; Director, Assured Guaranty Ltd.; Director, Leucadia National Corporation (American holding company); Trustee, Millbrook School. Katherine L. MacWilliams (01/19/56) Director Director since 1997 Retired; former Chief Financial Officer, Caridian BCT, Inc. (a medical device company) 2008-2010. 2 None James J. McMonagle (10/01/44) Director/ Chairman Director since 1990 Chairman, Selected Funds Board of Directors since 1997; of Counsel to Vorys, Sater, Seymour and Pease LLP (law firm) since 2002. 2 Director, Owens Corning (producer of residential and commercial building materials). Richard O'Brien (09/12/45) Director Director since 1996 Retired Corporate Economist, Hewlett- Packard Company. 2 None Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1998 President or Vice President of each Selected Fund and Davis Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser. 15 Director, Davis Funds (consisting of 13 portfolios). Christopher C. Davis (07/13/65) Director Director since 1998 President or Vice President of each Selected Fund, Davis Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer of certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 15 Director, Davis Funds (consisting of 13 portfolios); Director, Graham Holdings Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. 38 SELECTED FUNDS
